Exhibit 5.1 William S. Clarke, P.A. attorney-at-law 65 South Main Street-Suite A-202 Pennington,New Jersey08534 Telephone:(609) 737-9090 Fax:(609) 737-3223 August 16, 2007 GeoGlobal Resources Inc. 605 – 1st Street, SW Suite 310 Calgary, Alberta T2P 3S9 Canada Gentlemen: I have acted as counsel for GeoGlobal Resources Inc. (the “Company”) in connection with the preparation of a Registration Statement on Form S-3 filed by the Company under the Securities Act of 1933, as amended (File No. 333-) relating to a proposed public offering by certain holders thereof of an aggregate of 8,860,080 shares of Common Stock, $.001 par value (the “Stock”), including 3,180,080 shares issuable on exercise of outstanding Common Stock Purchase Warrants and Options (the “Warrants”). In my capacity as counsel to you, I have examined the original, certified, conformed photostats or Xerox copies of all such agreements, certificates of public officials, certificates of officers, representatives of the Company and others and such other documents as I have deemed necessary or relevant as a basis for the opinions herein expressed.In all such examinations, I have assumed the genuineness of all signatures on original and certified documents and the conformity to original and certified documents of all copies submitted to me as conformed, photostat or duplicate copies.As to various questions of fact material to such opinions, I have relied upon statements or certificates of officials and representatives of the Company and others. On the basis of such examination, I advise you that, in my opinion (i) the issued and outstanding shares of Stock included in the registration statement are legally issued, fully paid and non-assessable, and (ii) the shares of Stock, when sold, issued and paid for in accordance with the terms of the Warrants, will be legally issued, fully paid and non-assessable. I consent to the filing of this opinion as an exhibit to the Registration Statement and to the reference of my firm in the prospectus forming a part of such Registration Statement. Very truly yours, William S. Clarke, P.A. By:/s/ William S. Clarke William S. Clarke
